 

Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, made and entered into as of the 1st day of January, 2019
(the “Effective Date”) by and between CCUR HOLDINGS, INC., a Delaware
corporation (“CCUR” or the “Company”), and IGOR VOLSHTEYN (the “Employee”).

 

WITNESSETH:

 

WHEREAS, the Company desires to employ the Employee and the Employee desires to
accept such employment with the Company;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:

 

1.             Employment

 

The Company hereby employs the Employee and the Employee hereby accepts
employment with the Company for the term set forth in Section 2 below, in the
position and with the duties and responsibilities set forth in Section 2 below,
and upon other terms and conditions hereinafter stated.

 

2.             Position; Duties; Responsibilities

 

2.1              The term of employment hereunder shall commence on the
Effective Date and shall continue for a period of one (1) year ending on the
anniversary of the Effective Date. The initial one year term shall automatically
extend for one additional year on such anniversary date and on each subsequent
annual anniversary date unless (i) the Company or Employee notifies the other at
least 90 days before such anniversary date that no such extension will be
effected or (ii) employment ceases as otherwise provided in Section 4.1, 4.2,
4.3, 4.4, 4.5, 4.6 or 4.7 (such period, the “Term”). It is intended that at all
times during the Term of employment hereunder, the Employee shall serve as the
Senior Vice President of Business Development of the Company. The Employee
agrees to perform such senior executive officer and managerial services
customary to such position as are necessary to the operations of the Company and
as may be assigned to him from time to time by the Company’s Chief Executive
Officer.

 

2.2              Throughout the Term of employment hereunder, the Employee shall
devote his full time and undivided attention to the business and affairs of the
Company, as appropriate to his responsibilities and duties hereunder. Nothing in
this Agreement shall preclude the Employee from devoting reasonable periods
required for serving as a director or member of any advisory committee of not
more than two (at any time) “for profit” organizations involving no conflict of
interest with the interests of the Company (subject to approval by the Company’s
Board of Directors (“Board of Directors”), which approval shall not be
unreasonably withheld), or from engaging in charitable and community activities,
or from managing his personal investments, provided such activities do not
interfere with the performance of his duties and responsibilities under this
Agreement.

 



 

 

 

3.             Compensation

 

3.1           Salary

 

For services rendered by the Employee during the Term of employment hereunder,
the Employee shall be paid a salary, payable in accordance with the then
existing applicable payroll policy of the Company, at an annualized rate of
$175,000, less applicable deductions and withholdings, such salary to be
reviewed annually in accordance with the Company’s regular salary review
schedule.

 

3.2           Annual Bonus Opportunity

 

During the Term of employment hereunder, the Employee will be eligible for a
bonus opportunity under the Company’s annual bonus program (the “NAV Program"),
which currently provides an annual bonus opportunity related to the net value
increase in the Company’s assets during the annual bonus period. The Employee
shall be eligible to receive a target amount of twenty percent (20%) of the
eligible bonus pool, to be reviewed annually in accordance with the Company’s
regular bonus review schedule. The targets and objectives for each year and
other terms and conditions of the bonus opportunity shall be established each
year by the Compensation Committee of the Board of Directors with the input of
the Chief Executive Officer.

 

3.3           Employee Benefit Plans

 

During the Term of employment hereunder, the Employee will be eligible to
participate in all employee benefit programs of the Company made available to
senior executives, in accordance with the provisions thereof. Additionally, the
Employee shall be entitled to vacation time at the rate of four (4) weeks per
calendar year or such greater amount as may be provided by Company policies in
effect from time to time.

 

3.4           Restricted Stock; Long Term Incentive Plan

 

The Compensation Committee of the Board of Directors will grant to the Employee
an award of 20,000 shares of restricted stock of the Company (the “Restricted
Stock”) as soon as practicable after the effective date of this Agreement. The
terms of the award shall provide that the restrictions on the Restricted Stock
will lapse in equal installments on the anniversary of the grant date over a
three-year period, provided that the Employee is employed with the Company on
the applicable date. The Restricted Stock award shall be subject to and governed
by the terms and conditions of the CCUR Holdings, Inc. Amended and Restated 2011
Stock Incentive Plan (“Incentive Plan”) and the award document. Notwithstanding
the foregoing, such Restricted Stock shall become 100% vested in the event the
Employee’s employment is terminated because of death or Continuing Disability as
provided in Section 4.2.

 

During the Term of employment hereunder, the Employee will be eligible to
participate in long term incentive programs of the Company now or hereafter made
available to senior executives, in accordance with the provisions thereof as in
effect from time to time, and as deemed appropriate by the Compensation
Committee to be applicable to this position.

 



 2 

 

 

3.5           Business Expense Reimbursements

 

During the Term of employment hereunder, the Employee will be entitled to
receive reimbursement by the Company for all reasonable out-of-pocket expenses
incurred by him (in accordance with the policies and procedures established by
the Company for its senior executives), in connection with his performing
services hereunder. Reimbursements shall be made in accordance with Employer’s
normal expense reimbursement policies and procedures for its senior executives
(including timing), and such reimbursement will be made no later than the last
day of the Employee’s taxable year following the taxable year in which the
expense was incurred. The expenses paid by Employer during any taxable year of
the Employee will not affect the expenses paid by Employer in another taxable
year. This right to reimbursement is not subject to liquidation or exchange for
another benefit.

 

4.             Consequences of Termination of Employment

 

4.1           Death

 

In the event of the death of the Employee during the Term of employment
hereunder, the estate or other legal representatives of the Employee shall be
entitled to salary and bonus accrued and due through the period ending on the
date of his death and any other vested rights and benefits he may have under the
employee benefit plans and programs of the Company will be determined in
accordance with the terms and provisions of such plans and programs.

 

4.2           Continuing Disability

 

Notwithstanding anything in this Agreement to the contrary, the Company is
hereby given the option to terminate the Employee’s employment in the event of
the Employee’s Continuing Disability. The Company can exercise this option by
giving notice to the Employee of the Company’s intention to terminate his
employment due to Continuing Disability not earlier than 15 days from the
Employee’s receipt of such notice.

 

In the event of the termination of the Employee’s employment due to Continuing
Disability, the Employee shall be entitled to salary and bonus accrued and due
through the period ending on the date of his termination and any other vested
rights and benefits he may have under the employee benefit plans and programs of
the Company will be determined in accordance with the terms and provisions of
such plans and programs.

 

For purposes hereof, “Continuing Disability” shall mean the inability to perform
the essential functions connected with the Employee’s duties hereunder, with or
without reasonable accommodation, which inability shall have existed or shall
reasonably be expected to exist for a period of 180 days, even though not
consecutive, in any 24 month period. In the event the Employee does not agree
with the Company that his inability to perform the essential functions connected
with the Employee’s duties may reasonably be expected to exist for such period,
the opinion of a qualified medical doctor selected by the Employee and
reasonably satisfactory to the Company shall be determinative.

 



 3 

 

 

4.3           Termination by the Company for Due Cause

 

Nothing herein shall prevent the Company from terminating the employment of the
Employee for Due Cause. If the Employee is terminated by the Company for Due
Cause, he shall be entitled to salary accrued and due through the date of his
termination; the bonus, if any, earned but not paid for the fiscal year ending
prior to his termination; and any other rights and benefits he may have under
the employee benefit plans and programs of the Company which shall be determined
in accordance with the terms of such plans and programs. The term "Due Cause",
as used herein, shall mean that (a) the Employee has committed a willful serious
act, such as (but not limited to) embezzlement, against the Company intended to
enrich himself at the expense of the Company or has been convicted of a felony,
or of a misdemeanor involving moral turpitude; (b) the Employee has (i)
willfully or grossly neglected his duties hereunder, (ii) committed a material
violation of the Company’s policies or procedures, (iii) committed a material
breach of this Agreement, or (iv) intentionally failed to observe specific
lawful directives or policies of the Board of Directors; or (c) the Employee's
failure to fulfill any of his duties under, or violation of any provision of,
the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley Act”), including, but not
limited to, failure to establish and administer effectively systems and controls
as outlined by the Company’s audit committee necessary for compliance with the
Sarbanes-Oxley Act.

 

Prior to Termination by the Company for Due Cause, the Employee shall be given
written notice by the Board of Directors that the Company intends to terminate
his employment for Due Cause under this Section 4.3. The written notice shall
specify the particular acts or omissions on the basis of which the Company
intends to so terminate the Employee's employment, and the Company reserves the
right to suspend the Employee pending a meeting with the Board of Directors as
set forth below. Upon receipt of such notice, the Employee has 15 days to
request a meeting with the Board of Directors to discuss the basis for his
termination. If it is deemed by the Board of Directors, based on its sole
judgment, that the situation is remediable, the Board of Directors may provide
the Employee with time to remedy the situation. The amount of time provided is
up to the sole discretion of the Board of Directors. If the Board of Directors
does not believe the situation is remediable or if the situation is not remedied
to the Board of Directors’ satisfaction during the time permitted, the Employee
shall be terminated for Due Cause.

 

4.4           Termination by the Company other than for Due Cause

 

The foregoing notwithstanding, the Company may terminate the Employee’s
employment for whatever reason it deems appropriate; provided, however, that in
the event such termination is not based on

 

(i)death or Continuing Disability as provided in Sections 4.1 or 4.2 above,

 

(ii)Due Cause as provided in Section 4.3 above, or

 

(iii)Employee’s election not to renew the Term for an additional period as
provided in Section 2.1 above,

 



 4 

 

 

the Employee will be entitled to receive Severance Compensation (as defined
below); provided that within thirty (30) days following the date of the
Employee’s termination of employment, the Employee executes a release in a form
acceptable to the Company and such release has become irrevocable.

 

For purposes of the foregoing, “Severance Compensation” shall consist of salary
continuation payments for a period of 6 months from the date of such termination
(the “Salary Continuation Period”), at the salary in effect, pursuant to Section
3.1 above, immediately prior to such termination and (c) COBRA continuation
coverage under the Company’s hospitalization and medical plan (the “Health
Plan”) for Employee and his eligible dependents who were covered under the
Health Plan at the time of his termination as required by Section 4980B of the
Internal Revenue Code of 1986, as amended (the “Code”), but during the Salary
Continuation Period, Employee shall be eligible to continue such coverage at the
same premium charged to active employees during such period. The payments
pursuant to Section 4.4(a) above shall be made in substantially equal
installments on each regularly scheduled pay date (each a “Pay Date”), beginning
with the first Pay Date following the thirtieth (30th) day after the date of the
Employee’s “separation from service” (“Separation from Service”) (within the
meaning of Section 409A of the Code and the regulations, rulings and other
guidance issued thereunder (collectively, “Section 409A”)), but with the first
payment being a lump sum payment covering all payment periods from the date of
the Employee’s Separation from Service through the date of such first payment.

 

Notwithstanding the foregoing, if at the time of the Employee’s Separation from
Service, the Employee is a “specified employee” within the meaning of Section
409A, then, to the extent any payment that the Employee becomes entitled to
under this Agreement on account of Separation from Service would be considered
deferred compensation subject to Section 409A (after excluding to the maximum
extent possible any payments that may be excluded pursuant to Section 409A
either as separation pay due to an involuntary separation from service or as a
short-term deferral), such payment shall not be payable until the date that is
the earlier of (i) six (6) months and one (1) day after the Employee’s
Separation from Service, or (ii) the Employee’s death (the “Delay Period”). Upon
the first business day following the expiration of the Delay Period, all
payments deferred pursuant to this subsection shall be paid in a single lump sum
to the Employee (without interest), and any remaining payments due under this
Agreement shall be paid as otherwise provided herein.

 

Except as specifically set forth in this Section 4.4 or explicitly provided for
herein, the Employee shall not be entitled to any other compensation or benefits
following a termination of employment by the Company as provided in this Section
4.4, other than with respect to any vested benefits to which the Employee is
entitled pursuant to any employee benefit plan maintained by the Company.

 

4.5           Constructive Termination of Employment by the Company without Due
Cause

 

Anything herein to the contrary notwithstanding, if the Company:

 



 5 

 

 

(i)              demotes or otherwise elects or appoints the Employee to a
lesser office than set forth in Section 2.1, or

 

(ii)              causes a material change in the nature or scope of the
authorities, duties or responsibilities attached to the Employee’s position as
described in Section 2.1, or

 

(iii)             materially decreases the Employee’s salary or annual bonus
opportunity below the most recent levels provided for by the terms of Sections
3.1 and 3.2, or

 

(iv)             commits any other material breach of this Agreement,

 

then such action (or inaction) by the Company, unless consented to in writing by
the Employee, shall constitute a constructive termination of the Employee’s
employment. If, within thirty (30) days of learning of the action (or inaction)
described herein as a basis for a constructive termination of employment, the
Employee (unless he has given written consent thereto) notifies the Company in
writing that he wishes to effect a constructive termination of his employment
pursuant to this Section 4.6, and such action (or inaction) is not reversed or
otherwise remedied by the Company within 30 days following receipt by the
Company of such written notice, then effective at the end of such second 30 day
period, the employment of the Employee hereunder shall be deemed to have
terminated by the Company other than for Due Cause pursuant to Section 4.4
above, and the Employee shall (subject to the terms and conditions set forth in
such section, including executing a release in a form acceptable to the Company,
and such release becoming irrevocable) be entitled to Severance Compensation in
accordance with Section 4.4.

 

4.6           Voluntary Termination by the Employee

 

In the event the Employee terminates his employment of his own volition (other
than as provided in Section 4.5 above), including his election not to renew the
Term for an additional period, such termination shall constitute a voluntary
termination and in such event the Employee shall be limited to the same rights
and benefits as provided in connection with termination for Due Cause under the
second sentence of Section 4.3 above. For the purposes hereof, a decision by the
Employee to voluntarily retire shall constitute a voluntary termination.

 

4.7           Other Resignations

 

In the event the Employee’s employment with the Company is terminated (either by
the Company or by the Employee), the Employee acknowledges and agrees that he
will resign from any and all other positions that the Employee then holds as an
employee, officer or director of the Company and its subsidiaries and
affiliates.

 

5.              Protective Agreement

 

Concurrently with entering into this Agreement, the Employee will enter into a
Protective Agreement in favor of the Company substantially in the form attached
as Exhibit A hereto (the “Protective Agreement”).

 



 6 

 

 

6.            Successors and Assigns

 

6.1           Assignment by the Company

 

This Agreement shall be binding upon and inure to the benefit of the Company or
any corporation or other entity to which the Company may transfer all or
substantially all its assets and business and to which the Company may assign
this Agreement, in which case “Company” as used herein shall mean such
corporation or other entity.

 

6.2           Assignment by the Employee

 

The Employee may not assign this Agreement or any part thereof without the prior
written consent of the Company, which consent may be withheld by the Company for
any reason it deems appropriate.

 

7.             Arbitration

 

Except as provided below, any disputes or claims of any kind or nature,
including as to arbitrability under this Agreement, between the Employee and the
Company arising out of, related to, or in connection with any aspect of the
Employee’s employment with the Company or its termination, including all claims
arising out of this Agreement and claims for alleged discrimination, harassment,
or retaliation in violation of Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, 42 U.S.C. § 1981, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Family and Medical
Leave Act of 1993, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, or any other federal, state, or local law, shall be
settled by final and binding arbitration in Fulton County, Georgia. Either party
may file a written demand for arbitration with the American Arbitration
Association pursuant to its National Rules for the Resolution of Employment
Disputes. The arbitration shall be conducted by a single neutral arbitrator who
is a member of the Bar of the State of Georgia, has been actively engaged in the
practice of law for at least fifteen (15) years, and has substantial experience
in connection with business transactions and interpretation of contracts. In
considering the relevancy, materiality, discoverability, and admissibility of
evidence, the arbitrator shall take into account, among other things, applicable
principles of legal privilege, including the attorney-client privilege, the work
product doctrine, and appropriate protection of the Company’s Trade Secrets and
Confidential Information. Upon the request of either party, the arbitrator’s
award shall be written and include findings of fact and conclusions of law.
Judgment on the award rendered by the arbitrator may be entered by any court
having jurisdiction. Any arbitration of any claim by the Employee may not be
joined or consolidated with any other arbitration(s) by or against the Company,
including through class or collective arbitration. The prevailing party in any
such arbitration, or in any action to enforce this Section or any arbitration
award hereunder, shall be entitled to recover that party’s attendant attorneys’
fees and related expenses from the other party to the maximum extent permitted
by law. The Company shall be responsible for payment of all mediation and
arbitration filing and administrative fees, and all fees and expenses of the
mediator or arbitrators, irrespective of the outcome, as to any federal
statutory claims by the Employee or as may otherwise be required by law for this
Agreement to be enforceable. Notwithstanding any other provision of this
Agreement, the Company may seek temporary, preliminary, or permanent injunctive
relief against the Employee at any time without resorting to arbitration. The
parties agree that this Agreement involves interstate commerce and that this
arbitration provision is therefore subject to and governed by the Federal
Arbitration Act. The parties confirm their agreement by initialing below:

 



 7 

 

 

/s/ WB   /s/ IV Company   Employee

   

8.             Governing Law

 

This Agreement shall be deemed a contract made under, and for all purposes shall
be construed in accordance with, the laws of the State of Georgia (without
reference to the principles of conflicts of law).

 

9.             Entire Agreement

 

This Agreement, including the Protective Agreement, contains all the
understandings and representations between the parties hereto pertaining to the
subject matter hereof and supersedes all undertakings and agreements, whether
oral or in writing, if any there be, previously entered into by them with
respect thereto.

 

10.           Amendment or Modification; Waiver

 

No provision in this Agreement may be amended or waived unless such amendment or
waiver is agreed to in writing, signed by the Employee and an officer of the
Company thereunto duly authorized. Except as otherwise specifically provided in
this Agreement, no waiver by any party hereto of any breach by another party
hereto of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of a similar or dissimilar provision or
condition at the same or any prior or subsequent time.

 

11.           Notices

 

Any notice to be given hereunder shall be in writing and delivered personally or
sent by certified mail, postage prepaid, return receipt requested, addressed to
the party concerned at the address indicated below or to such other address as
such party may subsequently give notice of hereunder in writing:

 

COMPANY:CCUR Holdings, Inc.
4375 River Green Parkway
Suite 210
Duluth, GA 30096
Attn: General Counsel

 

EMPLOYEE:At the most recent address for the Employee in the Company’s records.

 

12.           Severability

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions or
portions of this Agreement shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.

 



 8 

 

 

13.           Withholding

 

Anything to the contrary notwithstanding, all payments required to be made by
the Company hereunder to the Employee or his estate or beneficiaries, shall be
subject to withholding of such amounts relating to taxes as the Company may
reasonably determine it should withhold pursuant to any applicable law or
regulation. In lieu of withholding such amounts, in whole or in part, the
Company may, in its sole discretion, accept other provision for payment of taxes
as required by law, provided it is satisfied that all requirements of law
affecting its responsibilities to withhold such taxes have been satisfied.

 

14.           Survivorship

 

The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

 

15.           References

 

References in this Agreement to the Employee shall be deemed, where appropriate,
to refer to his legal representatives.

 

16.           Titles

 

Titles to the sections in this Agreement are intended solely for convenience and
no provision of this Agreement is to be construed by reference to the title of
any section.

 

17.           Counterparts

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together shall constitute one and the
same instrument.

 

18.           Section 409A

 

Payments pursuant to this Agreement are intended to comply with or be exempt
from Section 409A and accompanying regulations and other binding guidance
promulgated thereunder, and the provisions of this Agreement will be
administered, interpreted and construed accordingly. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Whenever a payment under this Agreement specifies
a payment period with reference to a number of days, the actual date of payment
within the specified period shall be within the sole discretion of the Company,
and in no event may the Employee, directly or indirectly, designate the calendar
year of any payment to be made under this Agreement, to the extent such payment
is subject to Section 409A. Any payments to be made under this Agreement upon a
termination of employment shall only be made upon a Separation from Service
under Section 409A. The Company makes no representation or warranty and shall
have no liability to the Employee or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A but do not satisfy an exemption from, or the conditions of, Section 409A.

 



 9 

 

 

19.            Claw-Back Policy

 

Any incentive based compensation, or any other compensation, paid or payable to
the Employee pursuant to this Agreement or any other agreement or arrangement
with the Company, which is subject to recovery under any law, government
regulation, order or stock exchange listing requirement, will be subject to such
deductions and clawback (recovery) as may be required to be made pursuant to
law, government regulation, order, stock exchange listing requirement (or any
policy of the Company adopted pursuant to any such law, government regulation,
order or stock exchange listing requirement). The Employee specifically
authorizes the Company to withhold from future wages any amounts that may become
due under this provision; provided, however, nothing in this provision is
intended to permit a change in the terms of payment of any deferred compensation
subject to Section 409A in any manner that would violate or create a plan
failure under Section 409A. This Section 19 shall survive the termination of
this Agreement for a period of three (3) years.

 



 10 

 

 

IN WITNESS WHERETO, the parties hereto have executed this Agreement as of the
date first above written.

 

  CCUR HOLDINGS, INC.       By:       /s/ Wayne Barr, Jr.   Wayne Barr, Jr.  
Executive Chairman, President & Chief Executive Officer           EMPLOYEE      
    /s/ Igor Volshteyn   Igor Volshteyn

 



 11 

 

 

Exhibit A

 

PROTECTIVE AGREEMENT

 

I, the undersigned, in consideration of and as a condition to my employment by
CCUR Holdings, Inc. (the “Company”), do hereby agree with the Company as
follows:

 

1.                 Noncompete and Nonsolicitation of Customers or Employees.
During my employment by the Company, I will devote my full time and best efforts
to the business of the Company and I will not, directly or indirectly, alone or
as a partner, officer, director, employee or holder of more than 5% of the
common stock of any other organization, engage in any business activity which
competes directly or indirectly with the products or services being developed,
manufactured or sold by the Company and its subsidiaries. I also agree that,
following any termination of such employment, I will not, directly or
indirectly, for any period in which I receive severance payments from the
Company, plus one (1) year, (a) engage in or provide any services substantially
similar to the services that I provided to the Company or its subsidiaries at
any time during the last twelve (12) months of my employment to or on behalf of
any person or entity that competes with the businesses in which the Company or
its subsidiaries are engaged at the time of termination of my employment
anywhere in the continental United States, which I acknowledge and agree is the
primary geographic area in which the Company and its subsidiaries compete in
these businesses and thus, by virtue of my senior executive position and
responsibilities with the Company, also the primary geographic area of my
employment with the Company, (b) solicit or attempt to solicit, for the purpose
of competing with the businesses in which the Company or any of its subsidiaries
is engaged at the time of termination of my employment, any customers or active
prospects of the Company or its subsidiaries with which I had any material
business contact for or on behalf of the Company or its subsidiaries at any time
during the last twelve (12) months of my employment, or (c) recruit or otherwise
seek to induce any employees of the Company or its subsidiaries to terminate
their employment or violate any agreement with the Company or its subsidiaries.

 

2.                 Trade Secrets and Other Confidential Information. Except as
may be required in the performance of my duties with the Company, or as may be
required by law, I will not, whether during or after termination of my
employment with the Company, reveal to any person or entity or use any of the
trade secrets of the Company for as long as they remain trade secrets. I also
agree to these same restrictions, during my employment with the Company and for
a period of three (3) years thereafter, with respect to all other confidential
information of the Company, including its technical, financial and business
information, unless such confidential information becomes publicly available
through no fault of mine or unless it is disclosed by the Company to third
parties without similar restrictions.

 

Further, I agree that any and all documents, disks, databases, notes, or
memoranda prepared by me or others and containing trade secrets or confidential
information of the Company shall be and remain the sole and exclusive property
of the Company, and that upon termination of my employment or prior request of
the Company I will immediately deliver all of such documents, disks, databases,
notes or memoranda, including all copies, to the Company at its main office.

 



 12 

 

 

Further, I agree that all Company property, such as, but not limited to cell
phone(s), personal computer, software, PDAs, etc., shall be and remain the sole
and exclusive property of the Company, and that upon termination of my
employment or prior request of the Company I will immediately return all such
property, to the Company.

 

3.                 Inventions and Copyrights. If at any time or times during my
employment (or within six (6) months thereafter if based on trade secrets or
confidential information within the meaning of Paragraph 2 above), I make or
discover, either alone or with others, any invention, modification, development,
improvement, process or secret, whether or not patented or patentable
(collectively, “inventions”) in the field of computer science or
instrumentation, I will disclose in reasonable detail the nature of such
invention to the Company in writing, and if it relates to the business of the
Company or any of the products or services being developed, manufactured or sold
by the Company, such invention and the benefits thereof shall immediately become
the sole and absolute property of the Company provided the Company notifies me
in reasonable detail within ninety (90) days after receipt of my disclosure of
such invention that it believes such invention relates to the business of the
Company or any of the products or services being developed, manufactured or sold
by the Company. I also agree to transfer such inventions and benefits and rights
resulting from such inventions to the Company without compensation and will
communicate without cost, delay or prior publications all available information
relating to the inventions to the Company. At the Company’s expense I will also,
whether before or after termination of my employment, sign all documents
(including patent applications) and do all acts and things that the Company may
deem necessary or desirable to effect the full assignment to the Company of my
right and title to the inventions or necessary to defend any opposition thereto.
I also agree to assign to the Company all copyrights and reproduction rights to
any materials prepared by me in connection with my employment.

 

4.                 Conflicting Agreements. I represent that I have attached to
this Agreement a copy of any written agreement, or a summary of any oral
agreement, which presently affects my ability to comply with the terms of this
Agreement, and that to the best of my knowledge my employment with the Company
will not conflict with any agreement to which I am subject. I have returned all
documents and materials belonging to any of my former employers. I will not
disclose to the Company or induce any of the Company’s employees to use trade
secrets or confidential information of any of my former employers.

 

5.                 Protected Rights; Defend Trade Secrets Act. Nothing contained
in this Agreement limits my ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (collectively, “Government Agencies”), or prevents me from providing
truthful testimony in response to a lawfully issued subpoena or court order. 
Further, this Agreement does not limit my ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company. I understand that under the
Defend Trade Secrets Act: (a) no individual will be held criminally or civilly
liable under federal or state trade secret law for disclosure of a trade secret
(as defined in the Economic Espionage Act) that is (i) made in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and made solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal so that it
is not made public; and (b) an individual who pursues a lawsuit for retaliation
by an employer for reporting a suspected violation of the law may disclose the
trade secret to the attorney of the individual and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal, and does not disclose the trade secret,
except as permitted by court order.

 



 13 

 

 

6.                 Miscellaneous.

 

(a)               I hereby give the Company permission to use photographs of me,
during my employment, with or without using my name, for any reasonable business
purposes the Company deems necessary or desirable.

 

(b)               The Company shall have, in addition to any and all remedies of
law, the right to an injunction, specific performance and other equitable relief
as may be appropriate to prevent the violation of my obligations hereunder.

 

(c)               I understand that this Agreement does not create an obligation
on the Company or any other person to continue my employment for any period of
time.

 

(d)               This Agreement shall be construed in accordance with the laws
of the State of Georgia. I agree that each provision of this Agreement shall be
treated as a separate and independent clause, and the unenforceability of any
clause shall in no way impair the enforceability of any of the other clauses.
Moreover, if one or more of the provisions contained in this Agreement shall for
any reason be held to be extensively broad as to scope, activity, time,
geographical area or subject so as to be unenforceable at law, such provision or
provisions shall be construed by the appropriate judicial body by limiting and
reducing it or them so as to be enforceable to the maximum extent compatible
with applicable law as it shall then appear.

 

(e)               My obligations under this Agreement shall survive the
termination of my employment regardless of the manner of such termination for
the time periods set forth in this Agreement, and shall be binding upon my
heirs, executors and administrators.

 

(f)                The term “Company” as used in this Agreement includes CCUR
Holdings, Inc. and any of its subdivisions or affiliates. The Company shall have
the right to assign this Agreement to its successors and assigns.

 

(g)               The foregoing is the entire agreement between the Company and
me with regard to its subject matter, and may not be amended or supplemented
except by a written instrument signed by both the Company and me. The section
headings are inserted for convenience only, and are not intended to affect the
meaning of this Agreement.

 

 

/s/ Igor Volshteyn                  

Igor Volshteyn

 

Date: December 31, 2018

 



 

 